DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed February 14, 2020 and the Information Disclosure Statements (IDSs) filed February 14, 2020 and March 16, 2020.

Claims 1-13 are pending in the application.  Claims 1 and 11 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on February 14, 2020 and March 16, 2020.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-13, claim 1 recites the limitation “protective pattern.”  It is unclear how the pattern is “protective” and the term could be interpreted a number of different ways (protective against moisture; protective in maintaining a high level of moisture…).  Clarification and/or correction is required.  Claims 2-13 are rejected as they depend from claim 1 and/or use the language “protective.”

Regarding claims 11-13, claim 21 recites the limitation “a third source layer interposed between the first source layer and the source layer” that should apparently recited, and has been interpreted as reciting, “a third source layer interposed between the first second source layer.”  Clarification and/or correction is required.  Claims 12-13 are rejected as they depend from claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20170084626 A1 to Kim et al. (referred to hereafter as “Kim”).

Regarding claim 1, Kim teaches a semiconductor device {Figures 17-18, for example}, comprising: a source structure {CSR along with the bottom of 151}; a bit line {BL}; a stacked structure {ST} between the source structure and the bit line; a source contact structure {CSP} penetrating the stacked structure and electrically coupled to the source structure; and a protective pattern {145} interposed between the source contact structure and the source structure and having a varying thickness depending on an area of the protective pattern. Regarding claim 9 (that depends from claim 1), Kim teaches the protective pattern includes an insulating material {“low-k dielectric material” (paragraph [0109])}. Regarding claim 10 (that depends from claim 1), Kim teaches the protective pattern {145} contacts the source structure {bottom of 151}. 

Allowable Subject Matter


Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the art of record, including Kim, does not show the claimed protective pattern as required to be configured with three stacked source layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826